     Case
     Case1:19-cv-09407-VSB
          1:19-cv-09407-VSB Document
                            Document65
                                     64 Filed
                                        Filed01/22/21
                                              01/21/21 Page
                                                       Page11of
                                                              of13
                                                                 5


STRATUMLAW LLC
150 Monument Road, Suite 207                                                     (215) 621-8008
Bala Cynwyd, PA 19004                                                        www.stratumlaw.com


Via ECF                                                                  January
                                                                    1/22/2021      21, 2021
Hon. Vernon S. Broderick                      Consistent with my January 5, 2021 endorsement, (Doc. 63), the parties
United States District Court                  are directed to meet and confer regarding unresolved discovery issues.
Southern District of New York                 After they have met and conferred, the parties shall submit a joint letter
500 Pearl St.                                 detailing if any outstanding discovery issues remain and each parties’
New York, NY 10007                            position as to those outstanding issues on or before February 5, 2021.

        Re:     Case # 19-cv-09407 - Ameriway Corp. v. May Yan Chen and Ability
                Customs Inc. - LETTER MOTION TO COMPEL DISCOVERY
                PRODUCTION

Dear Judge Broderick:

On behalf of Plaintiff Ameriway Corp. (“Plaintiff”) in the above-referenced matter, our
office requests an order compelling Defendants May Yan Chen and Ability Customs Inc.
to produce documents pursuant to Plaintiff’s Document Request Nos. 10, 34, and 35,
issued on September 15, 2020, and Requests Nos. 39, 40 and 41 issued on November 2,
2020. See Attachment A.

On October 23, 2020, Plaintiff notified Defendants’ counsel, Mr. Schrier and Mr. Shayne,
that Defendants’ production was unresponsive to Request No. 10. And upon further
review, Defendants’ production to at least Requests Nos. 34, 35, 39, 40, and 41 was also
identified as deficient in a letter dated December 22. Ameriway’s counsel, Mr.
Wolfgram, sent another letter to Defendants’ counsel as a meet-and-confer formality,
giving them another chance to resolve the discovery issues.

Receiving no response, Plaintiff’s counsel, Mr. Zhang, informed Defendants’ counsel of
his intention to raise the issues with the Court in an email dated January 5, 2021, and
invited them to participate in a joint-letter according to the Court’s Individual Practice R.
3. Mr. Schrier elected not to do so on January 7, 2021. See Attachment B. Plaintiff’s
counsel sent additional follow-up emails seeking confirmation whether Defendants would
resolve the deficiencies but still received no response.

Finally, on January 21, 2020, Defendants produced a small batch of documents, which is
far short of being responsive to the outstanding requests. Given Defendants’
unwillingness to meaningfully discuss the discovery issues, Plaintiff is now seeking an
order to compel Defendants to produce certain invoices and representative
samples/photographs of the detained inventory pursuant to Production Requests Nos. 10,
34, 35, 39, 40, and 41.




                                              1
     Case
     Case1:19-cv-09407-VSB
          1:19-cv-09407-VSB Document
                            Document65
                                     64 Filed
                                        Filed01/22/21
                                              01/21/21 Page
                                                       Page22of
                                                              of13
                                                                 5

StratumLaw LLC
November 06, 2016
Page 2 of 5

BACKGROUND OF THE CASE

Ameriway, a logistics company, retained Defendant Chen as its customs broker in April,
2017. Chen made customs entry filings on behalf of Ameriway for at least 487
containers and arranged trucking service for most of those containers as a “client
service.”

Defendant Chen offered to pay certain “out-of-pocket” expenses to her third-party
carriers on behalf of Ameriway, and invoice Ameriway for reimbursement. However, it
was later discovered that a large amount of these out-of-pocket expenses paid by
Ameriway were inflated or fabricated by Chen in an illegal invoicing scheme.

Additionally, Chen detained five (5) of Ameriway’s containers from the Port of New
York without authorization, and sent them to a private warehouse over an allegedly
unpaid balance. Never asserting a lien herself whatsoever, Chen falsely claimed her
carriers seized the containers due to a late balance owed by Defendants, not Ameriway.
The carriers would likely release the containers only if Ameriway agreed to
immediately make an accelerated lump-sum payment to Defendants (not her carriers),
according to Chen.

Based on information disclosed during discovery, the containers are still being held in
Chen’s possession. Ameriway brought this action seeking damages flowing from
Defendants’ illegal invoicing scheme and conversion of the subject containers.

REQUESTED DOCUMENTS

The disputed Document Requests relate primarily to three categories:

   1.    “Out-of-pocket” expenses relating to Defendants’ alleged damages and Plaintiffs
        fraud and RICO claims, including payments allegedly made to third-party carriers
        on behalf of Plaintiff. (Request Nos. 34, 35 and 40)

   2. All invoices issued by Defendants to Ameriway during the course of the parties’
      business relationship, which are relevant to Plaintiff’s fraud claims. (Request No.
      39)

   3. Samples or photos of samples of the converted inventory within the five subject
      containers held by Defendants to assess its fair market value related to Plaintiff’s
      conversion claim. (Request Nos. 10 and 41)




                                            2
     Case
     Case1:19-cv-09407-VSB
          1:19-cv-09407-VSB Document
                            Document65
                                     64 Filed
                                        Filed01/22/21
                                              01/21/21 Page
                                                       Page33of
                                                              of13
                                                                 5

StratumLaw LLC
November 06, 2016
Page 3 of 5

   Document Request Nos. 34, 35, and 40: Defendants did not produce direct invoices
   from their third-party carriers and vendors

Defendants failed to provide a complete set of direct invoices from the third-party
carriers Sarcona Management Inc. and WA Transportation Corp. pursuant to Plaintiff’s
First Request for Production Nos. 34-35.

Over a two-year period and as alleged in Plaintiff’s Second Amended Complaint,
Defendants arranged transportation for Ameriway’s cargo with Sarcona and WA
Transportation as a client service for 487 containers. In an exceedingly simple invoicing
fraud scheme, Defendants received direct invoices from Sarcona/WA Transportation for
certain services related to Ameriway’s freight, such as “Cartage,” “Transloading,” and
“Chassis Rental.” Defendants would then transfer these charges to its own invoice—but
at a significantly higher rate—present the inflated invoices to Ameriway, and pocket the
difference. In many cases, Defendants would charge Ameriway for services that were
never incurred by the carriers in the first place, such as “terminal gate fee[s].” These fees
were wholly manufactured by Defendants and systematically passed onto Ameriway in
hundreds of invoices within Defendants’ normal course of business.

Defendants already produced 307 direct carrier invoices to Ameriway, nearly all of which
contain inflated charges totaling approximately $75,000. In an email dated December 22,
2020, Ameriway identified, by container number, 180 missing invoices necessary to
complete damage assessments pursuant to its fraud and RICO claims (Counts V, and VII,
respectively).

But citing Fed.R.Civ.P. 26(b)(1), Defendants’ counsel, Mr. Shayne, replied that the
document request “was not proportional to the need for your client to properly prosecute
the claims asserted nor defend the claims and defenses raised by Chen,” and would
furthermore pose an unreasonable burden on Defendants in a letter dated December 24,
2020.

In a letter dated December 30, 2020, Ameriway objected that the invoices, a substantial
portion (2/3) of which were already produced, some dating back to 2017, are directly
relevant to its RICO and fraud claims for the reasons noted above, demonstrating that
Defendants have retained the documents throughout the normal course of business and
can be easily retrieved from internal databases as .PDF files. Further, Ameriway does not
have access to the missing invoices, since the carriers never billed Ameriway directly.
There is thus no reasonable excuse for withholding the requested invoices.

In an email dated January 7, 2021, Mr. Zhang asked Defendants’ counsel whether the
missing invoices would be produced by January 20, 2021. Defendants repeatedly ignored
requests to meet-and-confer about the outstanding invoices, and only produced 16 of the
requested 180 missing invoices on January 21, 2020. Therefore, Plaintiff is still missing
164 direct carrier invoices with only two weeks before the Court’s February 5th deadline
lapses.



                                              3
     Case
     Case1:19-cv-09407-VSB
          1:19-cv-09407-VSB Document
                            Document65
                                     64 Filed
                                        Filed01/22/21
                                              01/21/21 Page
                                                       Page44of
                                                              of13
                                                                 5

StratumLaw LLC
November 06, 2016
Page 4 of 5



       Request No. 39: Chen did not produce all invoices issued by Defendants to
       Ameriway

As part of Defendants’ counter claims, damages for unreimbursed “out-of-pocket”
expenses based on certain Unpaid Invoices are alleged, but Defendants have only
produced a small portion of the total invoices issued to Ameriway throughout the parties’
two-year business relationship. Yet Document Request No. 39 covers all invoices—Paid
and allegedly Unpaid—issued by Defendants to Ameriway.

While Defendants have submitted actual invoices for the allegedly Unpaid Invoices, for
which they are seeking damages, only Account Statements for most of the Paid Invoices
have been produced thus far. These statements are only a summation of the Paid Invoices
and do not include the specific container number—each invoice generated by Defendants
and their third-party carriers references a container number and corresponding charges
related to that container. Defendants’ Account Statements only list charges by internal
invoice number, but not the container number.

Plaintiff needs to compare, by container number, the direct carrier invoices against
Defendants’ invoices submitted to Ameriway to determine whether any “out-of-pocket”
expenses have been inflated. Plaintiff has already identified approximately $75,000 in
inflated charges, noted above, but the damages analysis cannot be completed until
Defendants produce the missing invoices.

       Request No. 41: Chen did not produce inventory samples, or photos thereof,
       from the detained containers and ignored Ameriway’s numerous requests to
       discuss this issue.

The inventory held within the five detained containers has an estimated fair market value
of $1.8 million, the amount Ameriway is seeking in its conversion claim. A detailed
examination of the inventory is thus highly relevant to assess Ameriway’s damages base.
Additionally, Ameriway only possesses information relating to general inventory
categories (e.g., artificial flowers) for the purposes of filing entry summaries with CBP.
But assessing FMV requires specific product information (what kind of artificial flowers),
requiring further inspection of the inventory, which is within Defendants’ exclusive
control.

Ameriway requested representative inventory samples under Request No. 10, but Mr.
Schrier objected. In response, Ameriway issued Request No. 41 seeking photos of
certain representative products, yet Defendants never submitted a response as required
under Fed. R. Civ. P. 34(b)(2)(A), and even refused to discuss granting Plaintiff access to
inspect the inventory as “tangible things” under FRCP 34.

Defendants unilaterally detained the containers from the port and had them transferred to
at least two private warehouses, where they always remained under Chen’s direct control.



                                             4
     Case
     Case1:19-cv-09407-VSB
          1:19-cv-09407-VSB Document
                            Document65
                                     64 Filed
                                        Filed01/22/21
                                              01/21/21 Page
                                                       Page55of
                                                              of13
                                                                 5

StratumLaw LLC
November 06, 2016
Page 5 of 5

Defendants also frequently conducted inventory inspection activities “as a client service,”
so producing samples/representative photos of the detained inventory—or making the
samples readily available for inspection—would not pose an undue burden on
Defendants.

For the above reasons, Defendants should be compelled to produce the referenced
invoices and representative samples/photographs of the detained inventory pursuant to
Production Requests Nos. 10, 34, 35, 39, 40, and 41. At a minimum, Defendants should
be required to have the inventory samples readily available for Plaintiff’s inspection to
complete its damages analysis under the conversion claim.


Respectfully submitted,

 STRATUM LAW LLC



 By:
 Xiyan Zhang
 Attorney for Plaintiff




                                             5
          Case
          Case 1:19-cv-09407-VSB
               1:19-cv-09407-VSB Document
                                 Document 64-1
                                          65 Filed
                                               Filed01/22/21
                                                     01/21/21 Page
                                                               Page6 1ofof131




                                     ATTACHMENT A

REQUEST FOR PRODUCTION NO. 10:
A sample for each of the category of goods identified in the customs clearance entry forms filed
by the Defendants for containers identified as OOCU6964350, BMOU5390536, BMOU4739454,
HLXU8057236, and APHU7253481 in Plaintiff’s second amended complaint.

REQUEST FOR PRODUCTION NO. 34:
All invoices received by Defendants from WA Transportation relating to the freight services
provided by WA Transportation on containers identified in Exhibit A attached to this request.

REQUEST FOR PRODUCTION NO. 35:
All invoices received by Defendants from Sarcona Management Inc. relating to freight and
storage services provided by Sarcona Management Inc. with respect to the containers identified
in Exhibit A attached to this request.

REQUEST FOR PRODUCTION NO. 39:
All invoices issued by Defendants to Ameriway/Eagle Trading USA LLC for containers
identified in Exhibit A.

REQUEST FOR PRODUCTION NO. 40:
Receipts for all “out-of-pocket expenses” identified as (1) Trucking Fees, (2) Terminal Fees, (3)
Storage Fees, (4) Carrier Detention Fees, (5) Chassis Rental Fees, and (6) Document Fees in
Defendants’ Rule 26(a)(1) disclosure issued on September 11, 2020.

REQUEST FOR PRODUCTION NO. 41:
A photo of one product from each box listed in Exhibit B. For Example, boxes identified as 500-
A-1 to 500-A-538 consists of 538 boxes. A product should be removed from each of the 538
boxes and a photo should be taken with the product placed on top of the box. The photo should
be cleared identified by its box number.




                                                 1
Case
Case 1:19-cv-09407-VSB
     1:19-cv-09407-VSB Document
                       Document 64-2
                                65 Filed
                                     Filed01/22/21
                                           01/21/21 Page
                                                     Page7 1ofof137




               Attachment B
                Case
                Case 1:19-cv-09407-VSB
                     1:19-cv-09407-VSB Document
                                       Document 64-2
                                                65 Filed
                                                     Filed01/22/21
                                                           01/21/21 Page
                                                                     Page8 2ofof137


  From: Xiyan Zhang xzhang@stratumlaw.com
Subject: Re: Discovery Deficiencies: Invoices Pursuant to Ameriway’s First Request for Production Nos. 34 and 35 and Second
         Request for Production
   Date: January 7, 2021 at 3:56 PM
     To: RICHARD E. SCHRIER resincourt@aol.com, pwolfgram@stratumlaw.com, wshayne@shaynelawgroup.com,
         adrillich@shaynelawgroup.com


       Dear Richard,

       In light of your email below, we will hold off filing the letter if you can agree to the follow:

           1. All invoices issued by Defendants, requested under Production Request No. 39 will
              be produced before January 20.
           2. All WA Transport and Sarcona Management invoices, requested under Requests
              Nos. 34, 35 and 40 will be produced before January 20.
           3. All receipts and invoices for out-of-pocket expenses requested under Requests
              Nos. 36 and No. 40 will be produced before January 20.

       Additionally, upon further review, we noticed that communications requested under
       Requests Nos. 8 and 9 are only partially produced. These communications are related to
       the removal of the 5 containers subject to at least the conversion claim and therefore are
       highly relevant in resolving the case. Based on our review, there are indications that at
       least some emails/communications between Defendants and Golden Silver
       Express/Louis Siu, the trucking company that removed the containers from the port on
       behalf of Chen, were intentionally excluded from the production. We’d like all those
       emails to be produced as well.

       Furthermore, it is unclear from your email whether the photos requested under Request
       No. 41 will be produced. While we understand your objection that the photos are not
       documents currently in existence, we’d like to point out we made such request as an
       alternative after Defendants refused to produce the samples requested under Request
       No. 10. As you are already aware, one of Ameriway’s major damage claims is the $1.8
       million Ameriway suffered under the conversion claim. A large portion of inventories in the
       containers are seasonal goods and items sensible to weather conditions. The value of
       those goods likely has diminished significantly after two years of neglect. Returning the
       containers at this point simply will not provide adequate compensation. As a result,
       Ameriway’s only recourse is to seek monetary damages for the inventories. According to
       the law, Plaintiff in a conversion case is entitled to the fair market value of the converted
       chattel at the time of the conversion. Therefore, it becomes very important for fact finders
       (jury) to see what’s in the containers in order to properly award damages. While
       obtaining samples from the containers are preferred, we’d be satisfied if Defendants can
       simply provide photos of representative inventories. For this issue, we are open for other
       suggestions of alternative method to obtain evidence for fact finders. We welcome a
       phone call if you would like to discuss the issue in person.

       As to your request for Mr. Wolfgram and I to withdraw counsel, we must respectfully
       decline. At this point, our disqualification is both premature and meritless. We have cited
       case laws and statutes relevant to this issue on numerous occasions in the past. Again,
       the attorney-witness exclusion rule only applies at trial stage with the purpose to prevent
       jury confusion. We do not see any scenario that Mr. Wolfgram would become a witness
       in this case. And, I am allowed to work on case according to the law, as long as I don’t
       direct or defend myself as a witness at trial. However, we are certainly open to revisit this
        Case
        Case 1:19-cv-09407-VSB
             1:19-cv-09407-VSB Document
                               Document 64-2
                                        65 Filed
                                             Filed01/22/21
                                                   01/21/21 Page
                                                             Page9 3ofof137

direct or defend myself as a witness at trial. However, we are certainly open to revisit this
issue prior to trial. Of course, we understand that you are within your right to file a motion
to disqualify if you insist on doing so in the near future. We will certain oppose the motion
and brief the issue extensively for the Court.

Best,

Xiyan Zhang | Stratum Law LLC

***********************************************************
The information contained in this communication is confidential and is intended only for the use of the intended
addressee. It is the property of Stratum Law LLC, and may contain information subject to attorney-client
privilege and/or may constitute inside information. Unauthorized use, disclosure or copying of this
communication or any part thereof is strictly prohibited and may be unlawful. If you have received this
communication in error, please notify us immediately by return e-mail or by e-mail
to correspondence@stratumlaw.com, and destroy this communication and all copies thereof, including all
attachments.



From: "RICHARD E. SCHRIER" <resincourt@aol.com>
Reply-To: "RICHARD E. SCHRIER" <resincourt@aol.com>
Date: Thursday, January 7, 2021 at 11:50 AM
To: "xzhang@stratumlaw.com" <xzhang@stratumlaw.com>,
"pwolfgram@stratumlaw.com" <pwolfgram@stratumlaw.com>,
"wshayne@shaynelawgroup.com" <wshayne@shaynelawgroup.com>,
"adrillich@shaynelawgroup.com" <adrillich@shaynelawgroup.com>
Cc: "RICHARD E. SCHRIER" <resincourt@aol.com>
Subject: Re: Discovery Deficiencies: Invoices Pursuant to Ameriway’s First
Request for Production Nos. 34 and 35 and Second Request for Production

Dear Zhang;

We are going to have to disagree with the Court's interpretation of the order.
However, based upon the Court's recent order, we are not going to participate
in a joint letter application this Friday as suggested.

However, be advised that I have directed my client to compile the invoices
that we previously objected to that are in her possession and will agree to
produce them. However, I have been advised that the mere quantity and time
to obtain the documents sought will likely take 10 days to 2 weeks. Upon
receipt we will produce same to you.

With regard to the documentation requested of you and your client, we are
still going through the document production and will be advising you as to
any deficiencies as soon as possible.

On another note, it appears clear that you are a majority owner of Eagle and
      Case
      Case 1:19-cv-09407-VSB
           1:19-cv-09407-VSB Document
                             Document 65
                                      64-2Filed
                                             Filed
                                                 01/22/21
                                                   01/21/21Page
                                                             Page
                                                                104ofof13
                                                                        7

On another note, it appears clear that you are a majority owner of Eagle and
we are still awaiting documentation with respect to the ownership structure of
Ameriway. However, it is also clear that you are/were an officer/director of
Ameriway. In both instances it is clear you will be a witness in this case.
Likewise it appears Mr. Wolfgram will also be a witness. Before making a
motion to disqualify, are you willing to voluntarily recuse yourself and obtain
substitute counsel?

RICHARD E. SCHRIER ESQ
SCHRIER SHAYNE KOENIG SAMBERG & RYNE P.C.
595 STEWART AVENUE
GARDEN CITY, NEW YORK 11530
O: 516-739-8000
C: 516-578-8999
F: 516-739-8004
email: resincourt@aol.com

-----Original Message-----
From: Xiyan Zhang <xzhang@stratumlaw.com>
To: RICHARD E. SCHRIER <resincourt@aol.com>; pwolfgram@stratumlaw.com
<pwolfgram@stratumlaw.com>; wshayne@shaynelawgroup.com <wshayne@shaynelawgroup.com>;
adrillich@shaynelawgroup.com <adrillich@shaynelawgroup.com>
Sent: Wed, Jan 6, 2021 6:47 pm
Subject: Re: Discovery Deficiencies: Invoices Pursuant to Ameriway’s First Request for Production
Nos. 34 and 35 and Second Request for Production

Dear Richard,

You’ve misinterpreted the Court’s order. February 5th is the deadline for you to submit a joint letter for
any discovery issues that your side raises if the parties are unable to resolve the issues by then.

We’ve raised our side of discovery issues in our December 22, and December 30th letters. You’ve
affirmatively declined to meet our specific production requests in your December 24 letter. Our
December 30th letter satisfies the meet and confer requirement under Fed. R. Civ. P. 37 and practice
rule 3. Accordingly, we are still planning on filing our discovery dispute letter in due course. The
documents and things we requested are crucial for both parties in litigating the case. We’d like to get
them as soon as possible instead of waiting until Feb. 5 and beyond.

If you changed your mind and are now willing to produce the requested documents and things, please
let us know as soon as possible. Else, if you decided to participate in the joint letter, please just send
us your portion of the 2.5 pages as instructed. If you feel there is a need to discuss the issues further
on the phone, let us know right away.

Thanks,

Xiyan Zhang | Stratum Law LLC

***********************************************************
The information contained in this communication is confidential and is intended only for the use of the intended
      Case
      Case 1:19-cv-09407-VSB
           1:19-cv-09407-VSB Document
                             Document 65
                                      64-2Filed
                                             Filed
                                                 01/22/21
                                                   01/21/21Page
                                                             Page
                                                                115ofof13
                                                                        7


The information contained in this communication is confidential and is intended only for the use of the intended
addressee. It is the property of Stratum Law LLC, and may contain information subject to attorney-client
privilege and/or may constitute inside information. Unauthorized use, disclosure or copying of this
communication or any part thereof is strictly prohibited and may be unlawful. If you have received this
communication in error, please notify us immediately by return e-mail or by e-mail
to correspondence@stratumlaw.com, and destroy this communication and all copies thereof, including all
attachments.



From: "RICHARD E. SCHRIER" <resincourt@aol.com>
Reply-To: "RICHARD E. SCHRIER" <resincourt@aol.com>
Date: Wednesday, January 6, 2021 at 12:29 AM
To: "xzhang@stratumlaw.com" <xzhang@stratumlaw.com>,
"pwolfgram@stratumlaw.com" <pwolfgram@stratumlaw.com>,
"wshayne@shaynelawgroup.com" <wshayne@shaynelawgroup.com>,
"adrillich@shaynelawgroup.com" <adrillich@shaynelawgroup.com>
Cc: "RICHARD E. SCHRIER" <resincourt@aol.com>
Subject: Re: Discovery Deficiencies: Invoices Pursuant to Ameriway’s First
Request for Production Nos. 34 and 35 and Second Request for Production

DEAR SIR;

I AM NOT SURE WHO MR WILLIAMS IS (TO WHOM THE BELOW
EMAIL WAS DIRECTED- COULD IT BE WILLIAM SHAYNE??)

IN ANY EVENT, I ASSUME YOU HAVE SEEN THE COURT'S ORDER
OF JANUARY 5, 2021 THAT DIRECTS THAT THE PARTIES SUBMIT A
JOINT LETTER BY FEBRUARY 5, 2021 CONCERNING OUTSTANDING
DISCOVERY (A COPY OF WHICH IS ATTACHED FOR YOUR READY
REFERENCE).

IN VIEW OF THE COURT'S ORDER, THERE IS NO NEED TO SUBMIT
A JOINT MOTION BY THIS FRIDAY.

RICHARD E. SCHRIER ESQ
SCHRIER SHAYNE KOENIG SAMBERG & RYNE P.C.
595 STEWART AVENUE
GARDEN CITY, NEW YORK 11530
O: 516-739-8000
C: 516-578-8999
F: 516-739-8004
email: resincourt@aol.com


-----Original Message-----
      Case
      Case 1:19-cv-09407-VSB
           1:19-cv-09407-VSB Document
                             Document 65
                                      64-2Filed
                                             Filed
                                                 01/22/21
                                                   01/21/21Page
                                                             Page
                                                                126ofof13
                                                                        7


-----Original Message-----
From: Xiyan Zhang <xzhang@stratumlaw.com>
To: pwolfgram@stratumlaw.com; Wshayne <wshayne@shaynelawgroup.com>; Resincourt
<resincourt@aol.com>; Adrillich <adrillich@shaynelawgroup.com>
Sent: Tue, Jan 5, 2021 10:02 am
Subject: Re: Discovery Deficiencies: Invoices Pursuant to Ameriway’s First Request for Production
Nos. 34 and 35 and Second Request for Production

Dear Mr. Williams,

We have not received a response from you regarding the discovery deficiencies outlined in our
correspondence sent to you on December 22nd and December 30th. In your December 24th letter, you
affirmatively declined to produce the documents and things that we requested. We sent a December
30th letter as a meet and confirm formality under required under Rule 37 and Judge Broderick’s
individual practice rule. In the letter, we gave you another opportunity to confirm whether you are going
to produce the requested documents and things. However, we have not received a response from you
as of now.

At this point, we will initiate the formal discovery dispute procedure in accordance with the Court’s
rules. Per Hon. Broderick’s rule, Parties are entitled to 5 pages of total briefing in a joint briefing. No
affidavit or exhibits are permitted without prior written request and permission. We will keep our portion
of the writing under 2.5 pages. If you would like to participate in the joint motion, please send us your
portion of the writing by end of day on January 8, 2021.

Thanks,

Xiyan Zhang | Stratum Law LLC

***********************************************************
The information contained in this communication is confidential and is intended only for the use of the intended
addressee. It is the property of Stratum Law LLC, and may contain information subject to attorney-client
privilege and/or may constitute inside information. Unauthorized use, disclosure or copying of this
communication or any part thereof is strictly prohibited and may be unlawful. If you have received this
communication in error, please notify us immediately by return e-mail or by e-mail
to correspondence@stratumlaw.com, and destroy this communication and all copies thereof, including all
attachments.



From: Pete Wolfgram <pwolfgram@stratumlaw.com>
Reply-To: <pwolfgram@stratumlaw.com>
Date: Wednesday, December 30, 2020 at 3:59 PM
To: Wshayne <wshayne@shaynelawgroup.com>, Resincourt
<resincourt@aol.com>, Adrillich <adrillich@shaynelawgroup.com>
Cc: "Xiyan Zhang(Xiyan)" <xzhang@stratumlaw.com>
Subject: Re: Discovery Deficiencies: Invoices Pursuant to Ameriway’s First
Request for Production Nos. 34 and 35
Counsel,

Please see attached. Thank you.

Pete Wolfgram | Stratum Law
150 Monument Road Ste. 207
Bala Cynwyd, PA 19125
      Case
      Case 1:19-cv-09407-VSB
           1:19-cv-09407-VSB Document
                             Document 65
                                      64-2Filed
                                             Filed
                                                 01/22/21
                                                   01/21/21Page
                                                             Page
                                                                137ofof13
                                                                        7


***********************************************************
The information contained in this communication is confidential and is intended only for the use of the intended
addressee. It is the property of Stratum Law LLC, and may contain information subject to attorney-client
privilege and/or may constitute inside information. Unauthorized use, disclosure or copying of this
communication or any part thereof is strictly prohibited and may be unlawful. If you have received this
communication in error, please notify us immediately by return e-mail or by e-mail
to correspondence@stratumlaw.com, and destroy this communication and all copies thereof, including all
attachments.




---- On Tue, 22 Dec 2020 10:07:24 -0800 Pete Wolfgram <pwolfgram@stratumlaw.com> wrote ----

       Counsel,

       See attached. Thank you.

       Pete Wolfgram | Stratum Law
       150 Monument Road Ste. 207
       Bala Cynwyd, PA 19125

       ***********************************************************
       The information contained in this communication is confidential and is intended only for the use
       of the intended addressee. It is the property of Stratum Law LLC, and may contain information
       subject to attorney-client privilege and/or may constitute inside information. Unauthorized use,
       disclosure or copying of this communication or any part thereof is strictly prohibited and may be
       unlawful. If you have received this communication in error, please notify us immediately by return
       e-mail or by e-mail to correspondence@stratumlaw.com, and destroy this communication and all
       copies thereof, including all attachments.
